Citation Nr: 0925759	
Decision Date: 07/10/09    Archive Date: 07/21/09	

DOCKET NO.  06-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from May 1960 to July 
1968, and from August 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The Veteran served in Vietnam from March 1967 to March 
1968 as an aircraft maintenance supervisor; the objective 
evidence does not show he served in combat with the enemy and 
he does not allege to have served in combat with the enemy.

3.  No stressor reported by the Veteran to be of basis of a 
valid diagnosis of PTSD has been objectively verified, 
despite repeated efforts by the RO to get the Veteran to 
provide sufficient detail as to dates, times, places and 
other objective methods to verify reported stressors.  

4.  Although the Veteran has received diagnoses of PTSD, 
these diagnoses are based solely upon the Veteran's own 
reported history, and before the Veteran sought service 
connection for PTSD, he had multiple psychiatric diagnoses of 
acquired psychiatric disorders which were not PTSD and which 
were unrelated to service.  




CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the rating decision now on appeal 
from February 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, when it was shown that the Veteran 
had not served in combat with the enemy or received any 
awards objectively documenting combat service, the RO made 
specific attempts to get the Veteran to provide sufficient 
detail regarding his reported stressors in support of a valid 
diagnosis of PTSD so that objective verification of reported 
stressors could be obtained.  The Veteran provided multiple 
written statements reporting his stressors, but failed, 
refused or neglected to provide the type of detail necessary 
for more objective searches for verification to be conducted.  
In August 2008, the RO issued a memorandum which specifically 
detailed the efforts made to attempt to obtain sufficient 
objective detail to attempt verification of the Veteran's 
reported stressors, to include sending a request to the US 
Army and Joint Services Records Research Center (JSRRC).  
This memorandum noted that all efforts to obtain the needed 
information had been exhausted, and further attempts would be 
futile.  The Board finds that VCAA notice requirements have 
been satisfied.  

The service medical records, private medical records, VA 
treatment records, and service personnel records have all 
been collected for review.  The Veteran completed numerous 
medical releases and these were used by the RO to obtain 
private treatment records, all from approximately 2000 
forward.  All known available relevant medical evidence has 
been collected and included in the claims folder.  The 
Veteran submitted his own multiple statements and several lay 
statements in support of his claim.  VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this Chapter, a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include but are not limited to 
records from law enforcement authorities, mental health 
counseling centers, statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  
38 C.F.R. § 3.304(f)(3).  

Analysis:  The Veteran filed his initial claim for service 
connection for PTSD in December 2003, at age 60, over 
31 years after he was finally separated from military 
service.  The service treatment records contain no 
complaints, findings, diagnosis or treatment for battle 
fatigue, significant stress and anxiety attributable to 
incidents of service, or any other acquired psychiatric 
disorder at any time.  Records of the Veteran's service 
treatment during his year in Vietnam from March 1967 to March 
1968 also contain no relevant entries reflecting psychiatric 
symptoms or diagnosis.  These records also contain no 
documented treatment for a personal assault for being struck 
repeatedly in the face and head.  

The Veteran was separated from his initial series of military 
enlistments in June 1968, three months after he returned from 
overseas in Vietnam.  The June 1968 service separation 
examination noted that the Veteran was neurologically and 
psychiatrically normal.  Following a break in service, the 
Veteran again enlisted in August 1969, and that physical 
examination for reenlistment again noted the Veteran to be 
neurologically and psychiatrically normal.  There were no 
complaints or findings of stress or anxiety noted.  The 
Veteran was separated from service in January 1971, and 
examination at this final separation also found the Veteran 
to be neurologically and psychiatrically normal.  That 
examination report did note in the medical history that the 
Veteran had had nervous trouble since October 1969, which was 
part of the reasons involved in him seeking a hardship 
discharge application.  The Veteran's January 1971 separation 
under Army Regulation 635-200 was for hardship (spouse's 
medical problems), and there is no evidence or argument that 
it was based on medical or psychiatric disability of the 
Veteran of any kind.  

Following service separation in 1971, there is an essential 
absence of any objective medical or other evidence which 
shows or suggests that the Veteran had any form of continuity 
of psychiatric symptoms of chronic anxiety or stress or other 
symptoms consistent with a valid diagnosis of PTSD as 
included in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), which 
are incorporated into the VA laws and regulations in claims 
for service connection for PTSD.  

Although the Veteran received certain awards for service 
overseas in Vietnam, no award documents that he participated 
in combat with the enemy on an objective basis.  Moreover, 
the Veteran does not claim that he participated in combat 
with the enemy, or that his stressors arise from his 
participation in combat.  The service personnel records do 
note generic reference to Vietnam Counter Offensive (Phase 
II) (Phase III), and TET Counter Offensive, but these entries 
do not document the Veteran's actual participation in combat, 
but only that he was assigned with units that supported or 
participated in combat.  

Post-service private medical records in early 2003 note that 
in November 2000, the Veteran experienced a heart attack and 
he was treated with placement of a stent.  During treatment, 
he was diagnosed with colon polyps and after his heart 
condition stabilized, he was provided colonoscopy with 
removal of 14 inches of colon.  In January 2003, the Veteran 
experienced balance problems, increased stress, significant 
fatigue, and decreased motivation.  He requested a two-week 
vacation from work, during which he experienced slurred 
speech, word-finding problems, and decreased motivation and 
initiation.  Diagnostic testing did not reveal evidence of a 
stroke and blood oxygen and multiple other testing was within 
normal limits.  There was a recent increase in the frequency 
and severity of headache, and he also reported continued 
difficulties with left-sided weakness and muscle atrophy, 
decreased expressive language skills, cognitive decline, and 
significant dysphagia.  An EEG did show some minor slow 
irregularities and slow transients in the temporal areas, 
predominantly in the left temporal, and these findings were 
reported to be of uncertain significance, but an MRI of the 
brain did show mild to moderate brain atrophy especially 
affecting the bifrontal and biparietal lobes superiorly, and 
mild, spotty, nonspecific white matter disease, probably most 
consistent with cerebrovascular small vessel disease.  

Another private record from this period noted that the 
60-year-old Veteran with history of heart disease, 
hypertension, colon polyps presented with a "1-week history" 
of having slurring of speech, some difficulty walking, and 
staring episodes characterized by blank-looking.  The Veteran 
did not however, have any episodes of staring or blanking out 
during his stay in a hospital.  Assessments provided at this 
time included mood disorder, depressed type, severe, due to 
general medical condition, i.e., cognitive decline.  Another 
Axis I diagnosis provided at this time included mood 
disorder, depressed type, due to general medical condition.  
It is noteworthy that these earlier treatment records contain 
little to no mention of any signs or symptoms of post-
traumatic stress or high anxiety nor any clinical diagnoses 
of PTSD.  In February 2003, a private doctor wrote that the 
Veteran "probably needs to file for disability and quit his 
job, as job stressor - physical and mental both, make his 
mental condition worse.  Patient and wife feel that that is a 
good plan of action and we will proceed accordingly."  

A private outpatient psychiatric evaluation completed in 
February 2003 noted that the Veteran had been under treatment 
for depression for the last two years.  At present, his 
stressors were working at Montgomery City as a juvenile 
counselor, his physical health, and marital stress of not 
being able to perform sexually.  

A March 2003 private clinical consultation noted that the 
Veteran was initially seen in the hospital for evaluation of 
episodes of spacing out with slurred speech, left-sided 
weakness with incoordination and ataxia which had been going 
on since October 2002.  It was noted that he had a history of 
depression "since he had a heart attack in 2000."  He had 
developed slow and gradual progression of the spasticity in 
the left upper and lower extremities with some dystonia of 
the left foot.  Again, multiple diagnostic testing was 
essentially normal, however, one particular form of spinal 
fluid analysis called ADmark was consistent with the 
diagnosis of neurodegenerative disorders such as seen in 
Alzheimer's disease.  These markers were not specific, but 
suggestive of Alzheimer's.  The Veteran thereafter appears to 
have ceased private medical treatment and sought further 
treatment with VA.  

In February 2004, a VA doctor wrote on behalf of the Veteran 
that she had been seeing him as an outpatient and that he was 
being treated for symptoms consistent with PTSD and major 
depression.  She wrote that the Veteran "reports" 
experiencing a number of traumatic events in Vietnam.  "He 
reports" intrusive thoughts involving seeing dead bodies 
outside of a Vietnamese hospital.  She wrote that the Veteran 
"reported" witnessing a number of helicopter crash sites.  
She wrote that the Veteran "reports" symptoms consistent with 
PTSD including intrusive thoughts, flashbacks, avoidance of 
triggers, social withdrawal, a sense of being constantly on 
edge (hypervigilence), nightmares, and increased startle 
reflex.  He had also been struggling with depressed mood, 
irritability, poor concentration, memory problems and 
emotional numbing.  She wrote that she believed the Veteran 
had difficulty with mood and anxiety symptoms directly 
attributable to his exposure to trauma in Vietnam.  In 
September 2004, this same VA doctor wrote that she had been 
treating the Veteran for symptoms consistent with PTSD for 
approximately one year.  It was her opinion that the 
Veteran's recent denial of service connection was a mistake.  
She wrote that the Veteran experienced many traumatic 
experiences during service and that since "his time in 
combat" he had had many symptoms consistent with PTSD.  

In April 2006, a VA psychologist wrote that he had been 
working with the Veteran, and that the Veteran had completed 
an assessment for PTSD, and the results of this evaluation 
support a diagnosis of chronic and moderate to severe PTSD.  
He also noted that testing revealed cognitive deficits.  

It is noteworthy that other VA outpatient treatment records 
confirm earlier private diagnoses of heart disease, 
peripheral neuropathy, gastroesophageal reflux, chronic 
obstructive pulmonary disease, and cerebral degeneration.  VA 
neurological consultation in March 2006 resulted in a 
clinical impression of vascular etiology, although the 
Veteran did not meet the criteria for dementia at this time.  
Another neurologic process could not be ruled out.  

In administratively advancing his claim for service 
connection for PTSD, the Veteran principally reported two 
stressors from overseas service in Vietnam.  He reported that 
while off base in a drinking establishment, an individual 
pinned him against the bar, held a knife to his throat and 
repeatedly pummeled him about the face and head from behind.  
He reported receiving a small cut from the blade and multiple 
head trauma from the assault, though not losing 
consciousness.  He believed this assault was perpetrated by a 
fellow American.  He reported that he did not seek medical 
attention or report this incident to authorities.  The 
Veteran has also consistently reported that he was both 
scared and extremely angry and that he left the bar and 
returned to the bar with a handgun to see if his assailant 
had returned.  He wrote that he did not intend to kill him, 
but intended to make him feel the anger and humiliation that 
he had caused the Veteran to feel.

The Veteran has also reported that, within visible line of 
sight from his duty location on the flight line at Qui Nhon 
Vietnam, he was able to observe numerous dead bodies piled up 
outside a Vietnamese hospital, and that these bodies remained 
in place for a lengthy period, and could also be smelled.  
The Veteran has also reported that in conjunction with his 
duties as supervisor of a helicopter maintenance squadron, he 
observed helicopters returning to his duty station with 
injured, wounded and dead soldiers and, occasionally body 
parts.  The Veteran has also reported, consistent with his 
objectively verified award of an Aircrewman Badge, that he 
occasionally flew on helicopter missions, but he has not 
argued that he participated in actual combat with the enemy 
in this regard.  

As noted above, the RO attempted to get the Veteran to 
provide more objective detailed information regarding dates, 
times and places for the purpose of attempting to verify any 
reported stressor in support of a valid diagnosis of PTSD.  
The Veteran provided many written statements alleging his 
reported stressors, but he did not provide any specific 
dates, times, or places or corroborative statements from any 
fellow service members or in any way provide the RO with 
sufficient information to attempt to objectively verify any 
reported stressor.  The Veteran did provide lay statements 
from an ex-wife, supervisor and brother who provided certain 
information, but these lay statements did not and could not 
objectively verify any reported stressors of the Veteran.  

In August 2008, the RO created a memorandum of formal finding 
of a lack of information necessary to corroborate stressors 
associated with a claim for service connection for PTSD.  It 
specifically listed the efforts made to obtain the 
information necessary to corroborate stressful events.  
Consistent with past experience, the RO noted that without 
sufficient detail regarding names, dates, places, the US Army 
and Joint Services Records Research Center would return a 
request for insufficient detail to conduct research.  This 
memorandum concluded that all efforts to obtain the needed 
information had been exhausted, and that any further attempts 
would be futile.  

The governing regulation for adjudication of claims for 
service connection for PTSD at 38 C.F.R. § 3.304(f) provides, 
in the absence of objective awards documenting combat with 
the enemy, that in addition to a diagnosis of PTSD and a link 
established by medical evidence between current symptoms and 
in-service stressor, there must be credible objective 
supporting evidence that the claimed in-service stressor 
occurred.  There is no documented combat claimed or alleged 
by the Veteran in this appeal and despite the RO's best 
efforts, there is no objective evidence documenting that any 
claimed stressor by the Veteran has been objectively 
verified.  In the absence of such objective verification of a 
stressor, an award of service connection is not warranted or 
authorized under the governing regulation.

There is no evidence of an acquired psychiatric disorder or 
classic signs or symptoms consistent with chronic anxiety or 
stress at any time during or for over 30 years after the 
Veteran was separated from service.  Commencing with a heart 
attack in the year 2000, the Veteran is shown to have 
exhibited signs and symptoms of depression which were solely 
related to incidents of current life and the Veteran's 
chronic health problems at that time and entirely unrelated 
to incidents of military service.  Later, the Veteran began 
having cognitive difficulties which has been confirmed by 
diagnostic studies revealing mild to moderate brain atrophy 
affecting the bifrontal and biparietal lobes with mild, 
spotty nonspecific white matter disease consistent with 
cerebrovascular small vessel disease.  These findings were 
also associated with current diagnoses at the time of 
cognitive and personality changes due to multiple medical and 
psychiatric factors and depression, and mood disorder, 
depressed type due to general medical condition with 
depression, and all of these diagnoses were related to 
current medical problems first shown decades after service 
and not due to stressors incurred during service.  

Only later did the Veteran file a claim for service 
connection for PTSD and provide subjective detail regarding 
incidents 30 years earlier resulting in clinical diagnoses of 
PTSD provided by VA health care providers based solely and 
entirely upon the Veteran's own reported history without any 
objective verification or corroboration.  To the extent that 
these VA diagnoses of PTSD are based solely upon the 
Veteran's own reported history, they are lacking in clinical 
competence.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


